Citation Nr: 1045028	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that 
decision, the RO found that the Veteran is not competent to 
handle disbursement of funds.

In his December 2008 substantive appeal (VA Form 9), the Veteran 
requested a Travel Board  hearing, and one was scheduled.  A 
report of contact (VA Form 119) reflects that a representative of 
the Veteran called to request that the hearing be rescheduled.  A 
subsequent report of general information (VA Form 21-0820) 
reflects that the Veteran's representative indicated that a 
videoconference hearing would be acceptable to the Veteran.  A 
videoconference hearing was scheduled for June 30, 2010.  See 
38 C.F.R. § 20.700(e) (2010).  However, the Veteran failed to 
appear for the hearing, and his request will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran's symptoms, including dementia and memory impairment, 
cause him to lack the mental capacity to contract or to manage 
his affairs, including the disbursement of funds without 
limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.353 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  However, because the VCAA applies only 
to claims for benefits under chapter 51 of title 38 of the U.S. 
Code, and an applicant for restoration of competency such as the 
Veteran is not seeking benefits under chapter 51, but, rather, is 
seeking a decision regarding how his benefits will be distributed 
under chapter 55, the VCAA is inapplicable in this case.
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

38 C.F.R. § 3.353 is the VA regulation that pertains to 
determinations of competency and incompetency.  It contains both 
procedural and substantive provisions.

Initially, the Board finds that the RO complied with the due 
process requirements of 38 C.F.R. § 3.353(e).  The RO issued a 
November 2006 proposal of incompetency informing the Veteran that 
it was proposing to find him incompetent to manage his funds 
based on statements of various VA health care providers including 
physicians.  In its cover letter, the RO informed the Veteran of 
his right to a hearing, how to obtain such a hearing, and the 
consequences of a finding of incompetency.  The Veteran did not 
request a hearing and the RO issued an October 2007 decision 
finding the Veteran incompetent and November 2007 letter 
notifying him of this finding.

Under VA regulations, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation. 38 C.F.R. § 3.353(a).

Rating agencies are authorized to make official determinations of 
competency and incompetency for the purpose of existing laws, VA 
regulations and VA instructions. Such determinations will be 
controlling for purposes of direct payment of current benefits.  
38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the Veteran is not 
competent to manage disbursement of funds.  He is in receipt of 
service connection for multiple disabilities, mostly related to 
his rheumatoid arthritis, and rated 100 percent disabled.  He has 
also been granted special monthly compensation based on the need 
for aid and attendance (A&A).

Two physicians have found, after examinations, that the Veteran 
is not competent to manage his financial affairs.  The 
psychiatrist who performed the August 2006 VA-authorized 
examination reviewed the claims file and examined the Veteran.  
She noted that he scored 18 out of 30 on mini-mental status 
examination, which reflects moderate to mild dementia, and that 
with his level of education, the Veteran should have scored at 
least 26.  He was able to approximate the date and identify his 
city, state, and location.  He could not do serial 7s or spell 
world backwards, and scored a 0 on recall testing.  The 
psychiatrist also found impairment of thought with difficulty in 
complex thinking, and long term memory was fair with short term 
memory fair to poor.  Judgment was poor due to memory and 
difficulty with complex thinking and understanding, and insight 
was limited.  Other findings were normal.  In her opinion, the 
psychiatrist noted that the Veteran was housebound, would become 
confused if he left his dwelling by himself, and needed aid and 
attendance and was unable to take care of his needs by himself.  
She concluded that the Veteran was not competent to handle his 
monetary benefits in his own best interest due to his dementia.

The physician who performed the June 2009 VA examination reviewed 
the claims file and examined the Veteran.  The Veteran reported 
that he continued to have memory impairments and periods of 
disorientation, especially for time, and that he had problems 
with his memory since 2001 and gave another person power of 
attorney at this time to help take care of him and his medical 
problems.  On examination, the Veteran had difficulty with 
responses because of obvious memory impairments.  Memory showed 
gross impairment for both short and long term.  Most other 
findings on the regular mental status examination were normal.  
However, on mini mental status examination, the Veteran again 
scored 18 out of 30, and did not know the year, the season, the 
date, day, or month.  He did know the state and county but not 
the city.  He was able to take direction and write a sentence, 
repeat three objects, and name two objects, but could not spell 
world backwards.  The diagnosis was dementia, Alzheimer type.  
The physician concluded that, based on his examination, he 
believed that the Veteran was not capable of managing his 
financial affairs.  The physician noted that the Veteran had 
given power of attorney to another individual as well as 
appointed a fiduciary, but, according to the individual who had 
the power of attorney, the Veteran had not had any deposit to his 
bank account from the fiduciary and the fiduciary had not paid 
any of his recent bills.  The physician noted that he did not 
believe a social work service assessment was needed to determine 
the Veteran's ability to manage his finances.

The conclusions of the August 2006 VA-authorized examiner and the 
June 2009 VA examiner are entitled to significant probative 
weight.  They both reviewed the claims file and examined the 
Veteran, and they each offered some rationale for their 
conclusion.  The August 2006 VA-authorized examiner explained 
that her conclusion was based on the dementia that was present 
and the June 2009 VA examiner explained that his conclusion was 
based on his examination findings.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value 
of a medical opinion comes from its reasoning).  Those findings 
included significant memory impairment and dementia.

There are no other medical opinions as to the Veteran's 
competency in the claims file.  The VA treatment notes contain 
various findings relating to the Veteran's mental state.  These 
include a March 2005 VA treatment note indicating that the 
Veteran's caregiver, also the person to whom he had given his 
power of attorney, said he is delusional, verbally abusive, 
forgetful, and gets lost around the area that he lives.  The 
assessment was dementia with behavior problem and delusion.  
There are multiple subsequent diagnoses of dementia.  A January 
2006 VA treatment note indicates that the Veteran's caregiver, 
the same person who was given his power of attorney, stated that 
he was informed of the beginnings of dementia in 2001, had no 
recollection of that diagnosis, and that she had not burdened him 
with this knowledge.  A February 2006 VA community nursing home 
visit note contained mostly normal findings, including as to 
orientation, mood/behavior, verbalization, and socialization.  A 
June 2008 VA cardiology consult note indicated that the Veteran 
was alert and oriented but could not give a reliable history, and 
that his mental impairment "seems to be obvious."  September 
2009 geriatric treatment notes contain multiple findings of 
normal behavior, symptoms, and cognitive status, in the previous 
7 days including no wandering, verbally abusive behaviors, 
hallucinations or delusions, had consistently made reasonable 
decisions without difficulty, expression of information was 
understood even if he had difficulty in finding words or 
finishing thoughts.  In addition, in the past 90 days, the 
Veteran had not become so agitated or disoriented that his safety 
was endangered or he required protection as a result.

The above evidence reflects that, while there have been some 
findings indicating that the Veteran is able to orient himself, 
understand things, communicate, and make reasonable decisions at 
times, he has also repeatedly been diagnosed with dementia and 
memory impairment which included not remember the initial 
dementia diagnosis, and was delusional at times and forgetful.  
These findings, taken together, do not undercut the conclusions 
of the August 2006 VA-authorized examiner and the June 2009 VA 
examiner.  Rather, they show the Veteran's psychiatric symptoms 
varying from time to time, but with consistent findings of 
dementia, which was the primary basis for the examiners' 
conclusions of lack of competency.  Thus, the clear and 
convincing  evidence supports the finding that the Veteran lacks 
the mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation.

The Board has also considered the pleadings to include the 
Veteran's belief that he is competent.  The Veteran has submitted 
multiple statements, the most comprehensive being in December 
2008.  In that statement, he challenged the conclusions of the 
August 2006 VA-authorized examiner.  The Veteran wrote that she 
had made false and misleading statements, acted 
"treacherously," failed to note a recent fall that resulted in 
head trauma, failed to note his diagnosed rheumatoid arthritis, 
was arbitrary and capricious, callous and insensitive toward him, 
did not recognize his head trauma which affected his responses, 
that his decision to give someone power of attorney over his 
affairs was his right and should not be held against him.  He 
also attributed his trouble finding words to his difficulty 
hearing and could not remember movies and television shows 
because he does not watch many of them.  He also noted that the 
August 2006 VA-authorized examiner was tall, threatening, and 
menacing, that she had two small dogs in her office that were a 
constant irritant and distraction, and interfered with his 
concentration and hearing.  Given the findings of dementia and 
memory impairment, it is difficult to assess the Veteran's 
credibility.  However, even finding the Veteran credible and 
competent to testify as to his capacity to contract or to manage 
his own affairs, the opinion of the June 2009 VA examiner, a 
trained health care professional is, for the reasons stated 
above, of greater probative weight than the Veteran's lay 
assertions of competency, even assuming the accuracy of his 
complaints with regard to the August 2006 VA-authorized 
examination.  Thus, the evidence is clear, convincing, and leaves 
no doubt as to the Veteran's incompetency.

For the foregoing reasons, the evidence is clear, convincing, and 
leaves no doubt that the Veteran is not competent for the purpose 
of receiving direct payment of his VA benefits.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
request to restore competency must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Board notes that we have not considered the fact that he had 
given a power of attorney as indicative of or an admission of 
incompetency. 


ORDER

Restoration of competency is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


